LAWSON, Justice.
Kenneth Brawley has filed in this court an instrument which he calls a “Motion for a Writ of Mandamus and Show Cause Order.”
It is difficult to determine from the aver-ments of the instrument Brawley’s present status or what it is he wants this court to order done. Brawley may now be confined in a federal prison, after completing a sentence imposed upon him in the Circuit Court of Sumter County for the offense of burglary.
It appears that Brawley filed in the Circuit Court of Sumter County, after his release from an Alabama prison, a petition for writ of error coram nobis to have set aside the conviction of burglary on the ground that he was without counsel in the proceedings which led up to his conviction and sentence for burglary. And it may be that the purpose of the instrument filed here is to have this court order the judge of the Circuit Court of Sumter County to give him a hearing on his petition for writ of error coram nobis.
When the instrument is so treated, and there is no other way to give it any meaning *647at all, it follows that the prayer for mandamus must be denied because it is made to appear that there has been a hearing on the petition filed by Brawley in the Circuit Court of Sumter County. We are not here concerned with the correctness of the action taken.
Petition denied.
LIVINGSTON, C. J., and GOODWYN and MERRILL, JJ., concur.